The opinion of the court was delivered, by
Coulter, J.
— It is not necessary to say any thing in relation to the first attestation of the clerk and certificate of the presiding *25magistrate; nor of any of them except the last, or what is called, in the errors assigned, the fourth. Because the judgment of this court is, that parts of a record may be attested and certified at the same time, as was the case here, and that those parts may, at the same time, be attached together, and attested and certified as a true copy and exemplification of the whole record, without recopying the same; and that the attestation of the clerk, as to the whole record attached, is full and sufficient; and the certificate of the presiding judge or magistrate entitled the record and judicial proceedings, attested and certified, to admission in evidence. In this attestation of the clerk and certificate of the presiding judge, every requisite of the act of Congress of 26th May, 1790, is fulfilled; and if something- more than is strictly necessary be therein contained, that does not vitiate or destroy their validity.
Judgment affirmed.